     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 1 of 12 Page ID #:1060



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ELEANORADIANNE R.,1               ) Case No. EDCV 20-1080 (JPR)
                                       )
12                       Plaintiff,    )
                                       ) MEMORANDUM DECISION AND ORDER
13                 v.                  ) REVERSING COMMISSIONER
                                       )
14   ANDREW SAUL, Commissioner         )
     of Social Security,               )
15                                     )
                         Defendant.    )
16                                     )

17   I.    PROCEEDINGS

18         Plaintiff seeks review of the Commissioner’s final decision

19   denying her applications for Social Security disability insurance

20   benefits (“DIB”) and supplemental security income benefits

21   (“SSI”).    The matter is before the Court on the parties’ Joint

22   Stipulation, filed April 2, 2021, which the Court has taken under

23   submission without oral argument.        For the reasons discussed

24   below, the Commissioner’s decision is reversed and this matter is

25
26         1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 2 of 12 Page ID #:1061



 1   remanded for further proceedings.
 2   II.    BACKGROUND
 3          Plaintiff was born in 1969.       (Administrative Record (“AR”)
 4   222, 226.)    She completed high school and worked as a cashier,
 5   housekeeper, and merchandiser.       (AR 270.)
 6          On August 3, 2015, Plaintiff applied for DIB and SSI,
 7   alleging that she had been unable to work since June 5, 2015,
 8   because she had “problems with [her] feet” and “blockage of [her]
 9   legs” and couldn’t stand or walk for long.         (AR 269; see also AR
10   222-32.)     After her applications were denied initially (AR 146-
11   50) and on reconsideration (AR 153-58), she requested a hearing
12   before an Administrative Law Judge (AR 160, 162).           One was held
13   on February 21, 2019, at which Plaintiff, who was not represented
14   by counsel, testified, as did a vocational expert.           (See AR 39-
15   68.)   In a written decision issued March 21, 2019, the ALJ found
16   Plaintiff not disabled.      (AR 20-31.)    She sought Appeals Council
17   review (AR 218-19), which was denied on March 31, 2020 (AR 1-6).
18   This action followed.
19   III. STANDARD OF REVIEW
20          Under 42 U.S.C. § 405(g), a district court may review the
21   Commissioner’s decision to deny benefits.         The ALJ’s findings and
22   decision should be upheld if they are free of legal error and
23   supported by substantial evidence based on the record as a whole.
24   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
25   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
26   means such evidence as a reasonable person might accept as
27   adequate to support a conclusion.        Richardson, 402 U.S. at 401;
28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).             It

                                          2
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 3 of 12 Page ID #:1062



 1   is “more than a mere scintilla, but less than a preponderance.”
 2   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 3   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).          “[W]hatever the
 4   meaning of ‘substantial’ in other contexts, the threshold for
 5   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
 6   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
 7   evidence supports a finding, the reviewing court “must review the
 8   administrative record as a whole, weighing both the evidence that
 9   supports and the evidence that detracts from the Commissioner’s
10   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
11   1998).     “If the evidence can reasonably support either affirming
12   or reversing,” the reviewing court “may not substitute its
13   judgment” for the Commissioner’s.        Id. at 720-21.
14   IV.   THE EVALUATION OF DISABILITY
15         People are “disabled” for Social Security purposes if they
16   are unable to engage in any substantial gainful activity owing to
17   a physical or mental impairment that is expected to result in
18   death or has lasted, or is expected to last, for a continuous
19   period of at least 12 months.       42 U.S.C. § 423(d)(1)(A); Drouin
20   v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
21         A.     The Five-Step Evaluation Process
22         An ALJ follows a five-step sequential evaluation process to
23   assess whether someone is disabled.        20 C.F.R. §§ 404.1520(a)(4),
24   416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
25   1995) (as amended Apr. 9, 1996).         In the first step, the
26   Commissioner must determine whether the claimant is currently
27   engaged in substantial gainful activity; if so, the claimant is
28   not disabled and the claim must be denied.         §§ 404.1520(a)(4)(i),

                                          3
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 4 of 12 Page ID #:1063



 1   416.920(a)(4)(i).
 2           If the claimant is not engaged in substantial gainful
 3   activity, the second step requires the Commissioner to determine
 4   whether the claimant has a “severe” impairment or combination of
 5   impairments significantly limiting her ability to do basic work
 6   activities; if not, a finding of not disabled is made and the
 7   claim must be denied.      §§ 404.1520(a)(4)(ii) & (c),
 8   416.920(a)(4)(ii) & (c).
 9           If the claimant has a “severe” impairment or combination of
10   impairments, the third step requires the Commissioner to
11   determine whether the impairment or combination of impairments
12   meets or equals an impairment in the Listing of Impairments
13   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix
14   1; if so, disability is conclusively presumed and benefits are
15   awarded.      §§ 404.1520(a)(4)(iii) & (d), 416.920(a)(4)(iii) & (d).
16           If the claimant’s impairment or combination of impairments
17   does not meet or equal one in the Listing, the fourth step
18   requires the Commissioner to determine whether the claimant has
19   sufficient residual functional capacity (“RFC”)2 to perform her
20   past work; if so, she is not disabled and the claim must be
21   denied.      §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).       The claimant
22   has the burden of proving she is unable to perform past relevant
23   work.       Drouin, 966 F.2d at 1257.       If the claimant meets that
24
25           2
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. §§ 404.1545(a)(1), 416.945(a)(1);
     see Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).
27   The Commissioner assesses the claimant’s RFC between steps three
     and four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir.
28   2017) (citing § 416.920(a)(4)).

                                             4
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 5 of 12 Page ID #:1064



 1   burden, a prima facie case of disability is established.            Id.
 2          If that happens or if the claimant has no past relevant
 3   work, the Commissioner bears the burden of showing that the
 4   claimant is not disabled because she can perform other
 5   substantial gainful work available in the national economy, the
 6   fifth and final step of the sequential analysis.
 7   §§ 404.1520(a)(4)(v), 404.1560(b), 416.920(a)(4)(v), 416.960(b).
 8          B.      The ALJ’s Application of the Five-Step Process
 9          At step one, the ALJ found that Plaintiff had not engaged in
10   substantial gainful activity since June 5, 2015, the alleged
11   onset date; her date last insured was December 31, 2017.            (AR
12   23.)       At step two, she determined that Plaintiff had severe
13   impairments of cirrhosis, scoliosis, degenerative disc disease of
14   the cervical spine, “lumbar radiculopathy affecting the right L4
15   and L5 nerve roots,” “distal polyneuropathy,”3 “history of left
16   cerebral subarachnoid and extra-axial hemorrhage4 and hematoma,”
17   “cognitive disorder secondary to subarachnoid brain hemorrhage,”
18   and “history of alcohol abuse.”        (Id.)
19          At step three, she found that Plaintiff’s impairments did
20
            3
            Polyneuropathy results from peripheral-nerve damage. What
21
     Is Polyneuropathy?, Healthline, https://www.healthline.com/
22   health/polyneuropathy (last visited June 11, 2021). Distal
     polyneuropathy causes burning or tingling sensations, especially
23   in the feet and hands. (Id.)
24          4
            Extra-axial hemorrhage is bleeding that occurs within the
     skull but outside of the brain tissue. Intracranial Hemorrhage,
25   Wikipedia, https://en.wikipedia.org/wiki/Intracranial_hemorrhage
26   (last visited June 11, 2021). One type, subarachnoid hemorrhage,
     is bleeding in the space between the brain and the surrounding
27   membrane. Subarachnoid Hemorrhage, Mayo Clinic, https://
     www.mayoclinic.org/diseases-conditions/subarachnoid-hemorrhage/
28   symptoms-causes/syc-20361009 (last visited June 11, 2021).

                                          5
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 6 of 12 Page ID #:1065



 1   not meet or equal any of the impairments in the Listing.            (AR 23-
 2   24.)    At step four, she determined that Plaintiff had the RFC to
 3   perform light work
 4          except she can stand and walk four hours, and she needs
 5          an assistive device for long distance (more than 100
 6          feet) ambulation to avoid falls.          She is limited to
 7          occasional use of bilateral lower extremities (foot
 8          pedals), occasionally climb ramps and stairs, cannot walk
 9          on uneven terrain, occasionally crouch, crawl, kneel, and
10          cannot work at unprotected heights and cannot climb
11          ladders, ropes of [sic] scaffolds.        She can frequently
12          reach, handle, finger, and feel.          She is limited to
13          simple, routine tasks, and occasional interaction with
14          supervisors, coworkers and the public.
15   (AR 24.)    The ALJ found that Plaintiff was unable to perform any
16   past relevant work, but she could work at several jobs
17   “exist[ing] in significant numbers in the national economy.”
18   (AR 29.)    Accordingly, she found her not disabled.         (AR 30-31.)
19   V.     DISCUSSION
20          Plaintiff alleges that the ALJ erred in evaluating her
21   subjective symptom statements and assessing the opinions of
22   treating physician Robert Kounang.        (See J. Stip. at 4-14, 20-
23   26.)    As discussed below, the ALJ erred by failing to assign any
24   specific weight to Dr. Kounang’s opinions or address his findings
25   that Plaintiff was limited to sedentary work and was unable to
26   climb stairs, walk “efficiently/long distance,” or sit “long
27   term.”    (AR 731.)   The omission was not harmless because some of
28   the doctor’s findings conflicted with the RFC.          Accordingly,

                                          6
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 7 of 12 Page ID #:1066



 1   remand is necessary.
 2           A.     The ALJ Erred in Failing to Assign Any Particular
 3                  Weight to Dr. Kounang’s Opinions or Explain Why She Did
 4                  Not Incorporate Them into the RFC
 5                  1.   Relevant background
 6           On April 13, 2017, Dr. Kounang, who specialized in “physical
 7   medicine and rehabilitation” and had been treating Plaintiff
 8   since March 2016, conducted a “Physical Disability Evaluation” of
 9   her.    (AR 419-20, 730-31.)     She complained that she was “unable
10   to stand/climb stairs” or walk “long distance” because of
11   polyneuropathy and a “[c]ompression fracture” of a vertebra.
12   (AR 730.)      She reported that she had had a stroke in 2016 and
13   that she was unable to participate in physical therapy.            (Id.)
14           During her examination, Plaintiff’s upper-extremity strength
15   was “3/5” on the right and “3+/5” on the left, her lower-
16   extremity strength was “3/5” bilaterally, she had decreased
17   sensation bilaterally, and she walked with a slow gait.            (AR
18   730.)    Dr. Kounang opined that her condition did “not allow her
19   to walk efficiently/long distance,” she was unable to climb
20   stairs or sit “long term,” and she was “limited to sedentary
21   work.”       (AR 731.)   The ALJ did not assign any particular weight
22   to — or even mention — Dr. Kounang’s opinions.          (AR 27-29.)
23                  2.   Applicable law
24           Three types of physicians may offer opinions in Social
25   Security cases: those who directly treated the plaintiff, those
26   who examined but did not treat the plaintiff, and those who did
27   neither.      See Lester, 81 F.3d at 830.     A treating physician’s
28   opinion is generally entitled to more weight than an examining

                                           7
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 8 of 12 Page ID #:1067



 1   physician’s, and an examining physician’s opinion is generally
 2   entitled to more weight than a nonexamining physician’s.            Id.;
 3   see §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2).5
 4         The ALJ may discount a physician’s opinion regardless of
 5   whether it is contradicted.       Magallanes v. Bowen, 881 F.2d 747,
 6   751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
 7   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).          When a doctor’s
 8   opinion is not contradicted by other medical-opinion evidence,
 9   however, it may be rejected only for a “clear and convincing”
10   reason.   Magallanes, 881 F.2d at 751 (citations omitted);
11   Carmickle, 533 F.3d at 1164 (citing Lester, 81 F.3d at 830-31).
12   When it is contradicted, the ALJ need provide only a “specific
13   and legitimate” reason for discounting it.         Carmickle, 533 F.3d
14   at 1164 (citing Lester, 81 F.3d at 830-31).          The weight given a
15   doctor’s opinion, moreover, depends on whether it is consistent
16   with the record and accompanied by adequate explanation, among
17   other things.    See §§ 404.1527(c), 416.927(c); see also Orn v.
18   Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (factors in assessing
19   physician’s opinion include length, nature, and extent of
20   treatment relationship and frequency of examination).
21         In evaluating doctors’ opinions, an ALJ must state what
22   weight she has given each opinion and explain why.           See §§
23   404.1527(c)(2), 416.927(c)(2) (requiring ALJ to “give good
24
25         5
            For claims filed on or after March 27, 2017, the rules in
26   §§ 404.1520c and 416.920c (not §§ 404.1527 and 416.927) apply.
     See §§ 404.1520c, 416.920c (evaluating opinion evidence for
27   claims filed on or after Mar. 27, 2017). Plaintiff’s claims were
     filed before March 27, 2017, however, and the Court therefore
28   analyzes them under former §§ 404.1527 and 416.927.

                                          8
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 9 of 12 Page ID #:1068



 1   reasons” for rejecting treating doctor’s opinion); SSR 96–2p,
 2   1996 WL 374188, at *5 (July 2, 1996) (noting that ALJ must “give
 3   good reasons . . . for the weight given” to treating doctors’
 4   opinions); Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir.
 5   2001) (as amended) (“Under 96-2p, reasons must be ‘sufficiently
 6   specific to make clear . . . the weight the adjudicator gave to
 7   the treating source’s medical opinion and the reasons for that
 8   weight.’”).      An ALJ errs when she “does not explicitly reject a
 9   medical opinion or set forth specific, legitimate reasons for
10   crediting one medical opinion over another.”          Garrison v. Colvin,
11   759 F.3d 995, 1012 (9th Cir. 2014).
12               3.     Analysis
13         In light of the ALJ’s failure to specifically assign any
14   particular weight to Dr. Kounang’s opinions — much less “give
15   good reasons” for apparently rejecting (or not considering)
16   portions of them — the ALJ erred.6        Id.; see also Marsh v.
17   Colvin, 792 F.3d 1170, 1172-73 (9th Cir. 2015) (finding
18   reversible error when ALJ didn’t “even mention” treating doctor
19   or his notes); Jose Luis V.H. v. Saul, No. EDCV 18-2618-KS, 2020
20   WL 247315, at *4-5 (C.D. Cal. Jan. 16, 2020) (finding reversible
21
22         6
            Defendant acknowledges that the ALJ never addressed Dr.
23   Kounang’s opinions but argues that she “implicitly rejected” them
     by noting that treating doctor Julia Black had found Plaintiff
24   not disabled and that Plaintiff then went to another doctor —
     “apparently, Dr. Kounang — who would fill out disability papers
25   for her.” (J. Stip. at 25.) But although the ALJ’s decision
26   notes that Dr. Black advised Plaintiff to get a second opinion
     and that Plaintiff “left mad and angry” and stated that she was
27   “not coming back” (AR 28 (citing AR 441); see also AR 27), it
     does not even suggest that the ALJ rejected Dr. Kounang’s
28   opinions because they resulted from forum shopping.

                                          9
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 10 of 12 Page ID #:1069



 1   error when ALJ failed to specifically mention doctor’s opinion or

 2   give it any weight).

 3         The error was not harmless.         Dr. Kounang’s statements that

 4   Plaintiff was unable to climb stairs or sit “long term” and was

 5   limited to sedentary work (AR 731) conflicted with the RFC, which

 6   contained no sitting limitation and allowed occasional stair

 7   climbing and a range of light work (AR 24).          And it is unclear

 8   whether Dr. Kounang’s opinion that Plaintiff could not walk

 9   “efficiently/long distance” (AR 731) conflicted with the RFC’s

10   “stand and walk four hours” limitation (AR 24).           The VE was not

11   asked at the hearing whether any available work with those

12   additional limitations existed.        Although the VE testified that

13   certain sedentary jobs were available with Plaintiff’s RFC (AR

14   64), he was not asked whether sedentary work with Dr. Kounang’s

15   additional opined limitations would eliminate all work.            Thus,

16   the Court cannot conclude that the ALJ would have reached the

17   same result had she considered and credited Dr. Kounang’s

18   opinions.    Marsh, 792 F.3d at 1173 (ALJ’s failure to discuss

19   treating doctor’s opinion was not harmless because ALJ did not

20   consider doctor’s statement that condition rendered plaintiff

21   “pretty much nonfunctional”).

22         B.    Remand for Further Proceedings Is Appropriate

23         When an ALJ errs, the Court “ordinarily must remand for

24   further proceedings.”      Leon v. Berryhill, 880 F.3d 1041, 1045

25   (9th Cir. 2017) (as amended Jan. 25, 2018); see also Harman v.

26   Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000) (as amended).             The

27   Court has discretion to do so or to award benefits under the

28   “credit as true” rule.       Leon, 880 F.3d at 1044 (citation

                                          10
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 11 of 12 Page ID #:1070



 1   omitted).      “[A] direct award of benefits was intended as a rare

 2   and prophylactic exception to the ordinary remand rule[.]”             Id.

 3   at 1045.      The “decision of whether to remand for further

 4   proceedings turns upon the likely utility of such proceedings,”

 5   Harman, 211 F.3d at 1179, and when an “ALJ makes a legal error,

 6   but the record is uncertain and ambiguous, the proper approach is

 7   to remand the case to the agency,” Leon, 880 F.3d at 1045

 8   (citation omitted).

 9           Here, further administrative proceedings would serve the

10   useful purpose of allowing the ALJ to give proper consideration

11   to Dr. Kounang’s opinions.       In addition, when a court has

12   “serious doubt” about whether a plaintiff is disabled, remand for

13   further proceedings is appropriate.         See Garrison, 759 F.3d at

14   1021.       Dr. Kounang’s evaluation contained little explanation for

15   the opined limitations, which were contradicted by the other

16   opinion evidence summarized by the ALJ (AR 27-29), suggesting

17   that Plaintiff could perform a range of light work.           Moreover, as

18   Defendant points out (J. Stip. at 28 n.8), Plaintiff’s drug and

19   alcohol abuse may have contributed to her impairments.7            Thus,

20
             7
            Under 42 U.S.C. § 423(d)(2)(C), a claimant “shall not be
21   considered to be disabled . . . if alcoholism or drug addiction
22   would . . . be a contributing factor material to the
     Commissioner’s determination that the individual is disabled.”
23   Should the ALJ preliminarily find Plaintiff disabled on remand,
     she should consider whether § 423(d)(2)(C) applies based on her
24   finding that Plaintiff suffered from a “history of alcohol
     abuse.” (AR 23.) See §§ 404.1535, 416.935; Bustamante v.
25   Massanari, 262 F.3d 949, 955 (9th Cir. 2001) (discussing alcohol
26   abuse in context of § 423(d)(2)(C)). Although the ALJ also noted
     Plaintiff’s tobacco abuse (AR 25), it is less clear that tobacco
27   counts as a drug for purposes of § 423(d)(2)(C). Cf. Bean v.
     Astrue, No. 08-0978-CV-W-ODS., 2009 WL 4430062, at *3 (W.D. Mo.
28                                                      (continued...)

                                          11
     Case 5:20-cv-01080-JPR Document 24 Filed 06/14/21 Page 12 of 12 Page ID #:1071



 1   remand is appropriate.       If the ALJ chooses to discount Dr.
 2   Kounang’s opinions on remand, she can then provide an adequate
 3   discussion of the reasons why.
 4         Plaintiff also challenges the ALJ’s evaluation of her
 5   subjective symptom statements.        (J. Stip. at 22-25 & 26.)      The
 6   ALJ should reevaluate those once she has properly considered Dr.
 7   Kounang’s opinions, so the Court does not address that argument.
 8   See Negrette v. Astrue, No. EDCV 08-0737 RNB., 2009 WL 2208088,
 9   at *2 (C.D. Cal. July 21, 2009) (finding it unnecessary to
10   address further disputed issues when court found that ALJ failed
11   to properly consider treating doctor’s opinion and lay-witness
12   testimony).
13   VI.   CONCLUSION
14         Consistent with the foregoing and under sentence four of 42
15   U.S.C. § 405(g), IT IS ORDERED that judgment be entered in
16   Plaintiff’s favor and that this action be remanded for further
17   proceedings consistent with this Memorandum Decision.
18
19   DATED: -XQH
                                         JEAN ROSENBLUTH
20                                       U.S.
                                         U S Magistrate Judge
21
22
23
24
25
26
           7
27          (...continued)
     Nov. 24, 2009) (discussing tobacco in context of § 423(d)(2)(C)).
28

                                          12
